    Case 21-13459-JKS           Doc 11    Filed 05/07/21 Entered 05/07/21 14:43:30                  Desc Main
                                          Document     Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY



In Re:
                                                           Case No.:                    21-13459
                                                                              ____________________________
Del Dwain Howard Allison and Donna Marie
Allison                                                    Hearing Date:              June 15, 2021
                                                                              ____________________________

                                                           Chapter:           11 (Small Business Subchapter V)

                                                           Judge:                   John K. Sherwood
                                                                              ____________________________

                                       NOTICE OF STATUS HEARING

         You are hereby notified of a hearing before the Honorable John K. Sherwood                            ,
         United States Bankruptcy Judge.

         Reason for Hearing:           Status Conference

         NOTE:                         In accordance with 11 U.S.C. § 1188(c), a status report must be
                                       filed by the debtor not later than 14 days before the date of the
                                       initial status conference. Mandatory Local Form Subchapter V
                                       Status Report can be found at www.njb.uscourts.gov under the
                                       “forms” tab.

         Location of Hearing:          Courtroom No. 3D
                                       US BANKRUPTCY COURT
                                       ______________________________________________________
                                       50 WALNUT STREET, NEWARK, NJ 07102
                                       ______________________________________________________
                                       ______________________________________________________
                                       ***VIA COURT SOLUTIONS***

         Date and Time:                June 15, 2021 @ 10:00 AM                              , or as soon
                                       thereafter as counsel may be heard.

                                      COURT APPEARANCES ARE REQUIRED

DATE: May 7, 2021                                      JEANNE A. NAUGHTON, Clerk

                                                       By: Zelda L. Haywood
                                                            Deputy Clerk

                                       CERTIFICATE OF MAILING
        I HEREBY CERTIFY that on May 7                              , 20 21    this notice was served on the
following:
         Debtors, Debtors' Counsel, UST and Sub Chap V Trustee
                                                     JEANNE A. NAUGHTON, Clerk

                                                     By: Zelda L. Haywoood
                                                            Deputy Clerk
                                                                                                            new.2/19/2020
